DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s RCE filing 05/04/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Briggs, Jr. (3708095) discloses a fastening tool comprising: a fixed nosepiece assembly; a nail channel; a nosepiece insert; and a nail stop, wherein the nail stop is configured to have at least a portion of the contact surface situated in the nail channel to receive contact from the head of the nail to be driven.
The prior art reference Ishizawa et al. (7243831) disclose: a nail channel; and a nail stop, wherein the width of the nail stop is less than the diameter of the nail channel.
The prior art reference Porth et al. (2007/0075112) disclose: fixed nosepiece assembly; and a nosepiece insert, wherein the fixed nosepiece assembly is formed of a first material, and wherein the nosepiece insert is formed of a durable second material.
The prior art reference Lat et al. (2005/0050712) disclose nosepiece made of steel that is investment case made.
However, Briggs, Jr. in view of Ishizawa et al., Porth et al., and Lat et al. is not found to disclose the nosepiece insert comprising an interface seat at least in part received into the recess of the fixed nosepiece assembly and having a portion projecting away from the nail channel and configured to mate with a portion of a magazine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731